Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed October 26, 2022 in reply to the Non-final Office Action mailed June 22, 2022. Claim 3 has been amended; claim 2 has been canceled; and no claims have been newly added. Claims 4 and 5 have been withdrawn. Claims 1 and 3 are under examination.
Withdrawal of Prior Claim Objections
Claim 3 has been satisfactorily amended. Therefore, the objection to claim 3 presented in the Non-final Office Action mailed June 22, 2022 is hereby withdrawn. 
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888, in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating having 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
Claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888 disclose a plurality of microcapsules (i.e. “particles”) comprising a core and a metal oxide shell, the core comprising an active, e.g. benzoyl peroxide in the form of an emulsion or dispersion, and a shell consisting of e.g. silica; wherein the active is 0.001-95% of the weight of the microcapsules, and wherein the microcapsules are 0.1-100 microns in diameter, and wherein upon application to the skin the shells are shattered. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
Claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888 do not explicitly disclose that the metal oxide (e.g. silica) coating has 4 or more layers and a total thickness of 0.1-10 microns. These deficiencies are cured by the teachings of U.S. Patent No. 7,758,888 and He et al. 
U.S. Patent No. 7,758,888 defines a microcapsule that can break or shatter upon application to the skin as one that is e.g. 3-50 microns in diameter and shell thickness of about 100 nm (i.e. 0.1 microns). Since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to manufacture the silica coating via the He et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness.
II. Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580, in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating having 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
Claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580 disclose microparticles comprising a core and a metal oxide shell, the core comprising solid particulate active, e.g. benzoyl peroxide, and a shell consisting of e.g. silica. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick.
Claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580 do not explicitly disclose that the metal oxide (e.g. silica) coating has 4 or more layers and a total thickness of 0.1-10 microns. These deficiencies are cured by the teachings of He et al. 
U.S. Patent No. 8,617,580 disclose microparticles comprising e.g.  a solid particulate active, e.g. benzoyl peroxide, and a shell consisting of e.g. silica; wherein the shell is made by deposition of metal oxide (i.e. silica) on the surface of the solid particulate benzoyl peroxide. Since He et al. disclose that the deposition of a silica shell precisely tailored with the proper thickness can be accomplished by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to manufacture the silica coating via the He et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness (e.g. within the range of 10-250 nm after 5 cycles).
Claim Rejections - 35 USC § 103 (I and II) 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
I. Applicant Claims
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating with 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns); wherein the weight ratio of metal oxide (e.g. via TEOS) to benzoyl peroxide is e.g. 12 g/24 g, or about 1:2. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lapidot et al. do not explicitly disclose that the metal oxide coating has 5-100 layers. This deficiency is cured by the teachings of He et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Lapidot et al. and He et al., outlined supra, to devise Applicant’s presently claimed particles.
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can be mesoporous and have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns), and wherein the thickness and porosity of the silica coating(s) can be custom tailored to control the release rate of the benzoyl peroxide. Since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated e.g. typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to manufacture the silica coating via the He et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the desired release rate for the active drug species (e.g. benzoyl peroxide) trapped within.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), in view of Ostafin et al. (U.S. Patent Application Pub. No. 2003/0157330), Skapin et al. (J. Colloid Interface Sci. 2004; 272: 90-98), Tjandra et al. (Langmuir. 2006; 22: 1493-1499), and He et al. (Chem Mater. 2003; 15: 3308-3313).
II. Applicant Claims
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating with 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns); wherein the weight ratio of metal oxide (e.g. via TEOS) to benzoyl peroxide is e.g. 12 g/24 g, or about 1:2. 
Ostafin et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (e.g. biochemical, drugs, and medicines)  encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 150 nm up to about 740 nm (i.e. 0.15 to 0.74 microns); wherein the microcapsules are made by contacting the particulate matter with cetyl-trimethylammonium bromide (CTAB) (i.e. a monoalkylammonium salt cationic additive) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer); aging the metal oxide coating layer; and separating the coated particulate matter from the aqueous medium, and can further comprise further attaching mercaptopropyltrimethoxysilane (i.e. hydrophobic groups) to the surface of the metal oxide coating layer (abstract; Paragraphs. 0008-0011, 0015, 0031, 0033, 0036, 0037, 0039). 
Skapin et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (i.e. organic drugs, e.g. loratadine, danazol)  encapsulated by a metal oxide (e.g. silica) coating; wherein the microcapsules are made by contacting the drug particles with an aqueous solution of sodium silicate (i.e. an alkali metal salt of a metal oxide) and acidifying to form the “active” silicic acid intermediate necessary for the formation of the final silica shell, and aging the metal oxide coating.
Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable silicate-CTAB complex with ordered structure that is critical for the formation of a mesoporous siliceous material. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lapidot et al. do not explicitly disclose that the metal oxide coating has 5-100 layers. These deficiencies are cured by the teachings of Ostafin et al., Skapin et al., Tjandra et al., and He et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Lapidot et al., Ostafin et al., Skapin et al., Tjandra et al., and He et al., outlined supra, to devise Applicant’s presently claimed particles.
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can be mesoporous and have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns), and wherein the thickness and porosity of the silica coating(s) can be custom tailored to control the release rate of the benzoyl peroxide. Since Ostafin et al. disclose that microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (e.g. biochemical, drugs, and medicines) encapsulated by a metal oxide (e.g. silica) coating can be made by a process comprising first contacting the drug particle cores with cetyl-trimethylammonium bromide (CTAB) in an aqueous medium; and then adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a mesoporous silica shell; since Skapin et al. disclose that the well-known method of employing TEOS to coat drug particles with silica is not suitable for many organic drug particles (e.g. loratadine and danazol) because the TEOS method requires the use of alcohol, and many drugs are soluble in alcohol, and that an alcohol-free coating method based on the use of aqueous sodium silicate solutions as the silicate source can be advantageously employed to coat organic drug particles with silica shells, and that sodium silicate must first be converted to the “active” silicic acid intermediate by acidifying to e.g. pH 7 to arrive at the final silica shell coating; and since Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable, ordered silicate-CTAB complex, and that this complex is critical to the formation of mesoporous siliceous materials; and since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated e.g. typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to employ an aqueous solution of sodium silicate as the silicate source in the Ostafin et al. method of coating organic drug particles with a mesoporous silica shell, first adding the sodium silicate to form the silicate-CTAB complex, and then acidifying to form the requisite “active” silicic acid intermediate on the way to the final silica shell, and to manufacture the silica shell in this manner by following the He et al. method, with the reasonable expectation that the resulting method will produce a silica-coated organic, water-insoluble pharmaceutical drug particle with ordered mesoporous silica shells without the need to use alcohol as a solvent which could disrupt organic drug particle integrity during the coating process, which silica coating is precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the desired release rate for the active drug species (e.g. benzoyl peroxide) trapped within.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Lapidot does not teach or suggest the particles…have been aged at a temperature of 4C-90C and at a pH of 3-9…accordingly, the particles from Lapidot are completely different”. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a product, not to a process of making the product. The cited prior art discloses the claimed product, and this is sufficient to preclude the patentability of the claimed product. The prior art need not disclose Applicant’s own process of making the product. 
2. Applicant has not properly established that their product, made by their process, is different from the product one of ordinary skill in the art would arrive at by following the teachings and suggestions of the cited prior art. The Lapidot shell is e.g. silica. Applicant’s shell is e.g. silica. Applicant has not provided any hard evidence demonstrating that silica, i.e. silicon dioxide, in general is patentably distinct from silica, i.e. silicon dioxide. One of ordinary skill in the art would no doubt understand silica to be the very same thing as silica. 
3. More particularly, Applicant has not provided any hard evidence to establish that their silica shell is fundamentally structurally different from Lapidot’s silica shell. Its not enough to merely recite that their process of making the silica is different from Lapidot’s process of making the very same thing, i.e. silica, or even that one step of the process is different, and then simply expect that the U.S. Patent Office is going to accept this premise on blind faith alone. On the contrary, Applicant must have real evidence that their silica is patentably distinct from Lapidot’s silica. Applicant has not even put forth what in particular is the structural feature that makes their silica patentably distinct. Applicant is merely declared that it somehow must exist without even attempting to identify what it is, much less prove that it really does exist.  
ii) Applicant contends that “nothing in either the cited references or elsewhere in the prior art suggest how to make a layered particles or films without calcination and O2 plasma”, that “the process that is used to making the claimed particles cannot include oxygen plasma or calcination suggested by the Examiner” since “the solid active ingredient core, benzoyl peroxide, would not be stable and would decompose and be destroyed”, and thus “the Office appears to rely heavily upon hindsight reasoning”. 
The Examiner, however, would like to point out the following:
1. Once again, the instant claims are directed to a product, not to a method of making a product. The issue is whether one of ordinary skill in the art, in following the express teachings and reasonable suggestions of the cited prior art, would arrive at the claimed product. The issue is not whether one of ordinary skill in the art would arrive at Applicant’s claimed process of making the product. Indeed, Applicant’s recited process steps do not even necessarily exclude O2 plasma or calcination. 
2. Lapidot discloses e.g. a solid benzoyl peroxide core with a silica shell. Lapidot also discloses that the silica coating thickness and porosity can be custom tailored and optimized to provide e.g. the desired release rate of the active encapsulated by the coating, e.g. benzoyl peroxide. Lapidot does not disclose that their silica shell comprises layers of silica. The question then is would one of ordinary skill in the art, at the time of the present invention, have known about silica shells that comprise layers of silica, and would one of ordinary skill in the art thus be motivated to modify their silica shell to have layers of silica with a reasonable expectation of success. 
3. He addresses this very question. He discloses that a silica shell can be added to a substrate by a simple and inexpensive layer-by-layer deposition comprising alternately contacting the substrate with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense. Again, Lapidot discloses that the silica coating thickness and porosity can be custom tailored and optimized to provide e.g. the desired release rate of the active encapsulated by the coating, e.g. benzoyl peroxide. He teaches the advantages of producing a silica coating from sodium silicate via a layer-by-layer coating process, i.e. a simple, convenient, and inexpensive way of producing precisely what Lapidot requires, and that makes the tailoring of the coating thickness and porosity that much easier.
4. In contrast to Applicant’s assertion, He is not the only prior art that discloses making a layered silica shell by a layer-by-layer deposition process using PDDA and sodium silicate. For example, Zhang et al. (Chem Mater. 2007; 19: 948-953), published on Jan. 19, 2007, discloses the very same thing, and without the use of O2 plasma treatment and calcination. Indeed, the O2 plasma treatment and calcination are not essential to make the layered silica shell itself. Rather, as Applicant has already pointed out during the course of prosecution, O2 plasma treatment and calcination are used to remove unwanted volatile organic solvents. Obviously, as Applicant also points out, one of ordinary skill in the art knows that O2 plasma treatment and calcination would ruin/decompose benzoyl peroxide.  The question is would one of ordinary skill in the art also know that the Lapidot particle can be made by a layer-by-layer process without O2 plasma treatment and calcination, i.e. to remove, e.g. volatile organic solvents. Certainly, as just noted, it was known in the art that it can be done.
5. One of ordinary skill in the art is one of ordinary creativity, not an automaton. In view of the prior art, one of ordinary skill in the art would know how to perform a layer-by-layer coating of the benzoyl peroxide core with sodium silicate and cationic additives, without any volatile solvents, and without any need for O2 plasma or calcination. Moreover, one of ordinary skill in the art would certainly be motivated to exclude these added steps if there are no volatile organic solvents to remove, so as not to destroy the benzoyl peroxide, and make the process simpler and less costly. The prior art rejection is based in part on producing Lapidot’s silica coating using sodium silicate instead of TEOS, and via a layer-by-layer process rather than a single step. He was cited merely for disclosing that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. an organic template (e.g. PDDA) and a silicate source, i.e. sodium silicate in an aqueous medium. A SiO2 film of 50 nm would thus require only 6 cycles to achieve a coating thickness of 300 nm, within the claimed range. Therefore, in view of the prior art, one of ordinary skill in the art would thus modify Lapidot by producing the silica coating using sodium silicate instead of TEOS, and via a layer-by-layer process, with no O2 plasma or calcination, since one of ordinary skill in the art would no doubt recognize in view of the prior art as a whole that an O2 plasma step and a calcination step are not required to achieve the desired silica coating, and there would be advantages to omitting these steps as just discussed (i.e. desired result achieved with fewer steps, less risk, and less cost).
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617